Citation Nr: 0208824	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  97-06 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right temporomandibular joint injury.

(The issues of entitlement to an increased evaluation for a 
cervical spine disorder, currently evaluated as 20 percent 
disabling, and entitlement to an increased evaluation for a 
lumbar spine disorder, currently evaluated as 20 percent 
disabling, will be the subject of a later decision)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. Sampson, Counsel
INTRODUCTION

The veteran had active duty from September 1962 to September 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which found that the veteran had not submitted 
new and material evidence to reopen his claim for service 
connection for residuals of a right temporomandibular joint 
injury.  The RO also continued the evaluation of 20 percent 
for degenerative arthritis of the cervical and lumbar spine.  
A subsequent rating action awarded separate ratings for the 
disabilities of the cervical and lumbar spine, assigning a 20 
percent rating for each.  The veteran continues to disagree 
with the level of disability assigned.

In April 1996, the veteran requested to reopen his claim for 
"dental trauma that caused the loss of my lower front 
teeth."  Service connection for residuals of a head injury 
was previously denied in a rating decision of March 1983, the 
claimed residuals being noted as vision loss and right 
temporomandibular joint pain.  The RO accepted the veteran's 
pending claim as one to reopen the previously denied claim 
for service connection for residuals of a right 
temporomandibular joint injury, and apparently overlooked the 
claim for dental trauma.  This was noted by the veteran in 
his October 1996 notice of disagreement with the rating 
decision on appeal when he wrote, "[m]y teeth were knocked 
out and this is my claim and this has not been considered . . 
."  As the claim regarding residuals of dental trauma, as 
opposed to residuals of a right temporomandibular joint 
injury, has never been adjudicated by the RO, it is referred 
to the RO for action deemed appropriate.  Although the 
veteran argued that the RO considered the wrong issue, he 
perfected the issue of new and material evidence to reopen 
the claim for service connection for residuals of a right 
temporomandibular joint injury, and arguments were presented 
by the veteran's representative on this issue.  Thus, the 
Board will proceed with its consideration of the appeal on 
this issue. 

The Board is undertaking additional development on 
entitlement to an increased evaluation for cervical spine and 
lumbar spine disabilities, each currently evaluated as 20 
percent disabling, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing these issues.


FINDINGS OF FACT

1.  In a rating decision dated in March 1983, the RO denied 
service connection for residuals of a right temporomandibular 
joint injury and notified the veteran of that decision; he 
did not appeal. 

2.  The evidence received subsequent to the RO's final March 
1983 decision does not bear directly and substantially upon 
the specific matter under consideration; is cumulative or 
redundant; and/or is not by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The March 1983 RO decision that denied service connection 
for residuals of a right temporomandibular joint injury is 
final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1982).

2.  No new and material evidence has been received, since the 
March 1983 decision of the RO, to reopen the claim of 
entitlement to service connection for residuals of a right 
temporomandibular joint injury.  38 U.S.C.A. 5108 (West 
1991); 38 C.F.R. 3.156(a) (2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In October 1982, the veteran filed a claim for compensation 
for residuals of a head injury.  In a March 1983 rating 
decision, the RO denied service connection noting that VA 
examination found no residuals of a head injury, identified 
as blurred vision and right temporomandibular joint pain, and 
that the veteran denied any current symptoms of this injury.  
The veteran was notified of the decision but did not appeal. 

In April 1996, the veteran requested to reopen his claim for 
"dental trauma that caused the loss of my lower front 
teeth."  He indicated that this was documented in the 
service medical records.  The RO requested the complete 
service dental records, which were received in May 1996.  

In a July 1996 rating decision, the RO determined that new 
and material evidence to reopen the claim for residuals of a 
right temporomandibular joint injury had not been submitted.  
The RO noted in its reasons and bases that the recently 
received dental records essentially duplicated evidence 
previously considered and thus was cumulative.

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a).  In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  In Kutscherousky v. West, 12 
Vet. App. 369 (1999) the Court held that the prior holdings 
in Justus and Evans that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Analysis

The VCAA applies with respect to an application to reopen a 
previously denied claim. See generally Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).  In view 
of the changes in the law brought about by the VCAA, VA must 
ensure compliance with the notice and duty to assist 
provisions contained in the new law. 

Initially, it is noted that the RO provided the veteran and 
his representative with copies of the rating decision from 
which this appeal ensued, and statements of the case 
explaining the type of evidence that would support opening 
the claim.  Although the RO referred to the old standard for 
new and material evidence, indicating that there must be a 
reasonable possibility that it change the outcome, a standard 
rejected by the Court in Hodge, supra, it is clear that the 
veteran's claims were rejected because the evidence submitted 
was not new with regard to incurrence of the claimed 
disability, a standard specifically retained and a 
prerequisite to applying the overruled outcome determinative 
test.  Thus, the RO never reached the outcome determinative 
test, and the claim was denied on the standard still in 
effect.  The RO also obtained copies of the veteran's dental 
records, the only records noted by the veteran as supporting 
his claim.  

During the pendency of the appeal, the RO obtained or the 
veteran submitted several post-service VA and private 
treatment records, and provided the veteran with VA 
examinations; however, these were in respect to other claims.  
The veteran was afforded the opportunity to testify at a 
personal hearing but in an August 1997 statement he withdrew 
his request for a hearing.  In a February 2000 decision, the 
veteran was awarded Social Security disability benefits.  It 
appears the RO did not try to obtain the Social Security 
records.  Mindful of VA's duty to obtain government records, 
the Board nevertheless concludes that based on the findings 
of the Social Security determination, such records would not 
be relevant.  The determination notes that medical evidence 
established that the veteran had severe impairment from 
several disabilities, with no mention at all of any residuals 
of a right temporomandibular joint injury or any jaw 
disorder.  Thus, Social Security records pertaining to the 
grant of benefits in February 2000 are deemed not relevant to 
the matter of whether a right temporomandibular joint 
disorder originated in service twenty years earlier.  See 66 
Fed. Reg. 45,631.   The Board finds that if there is any duty 
to notify and assist the veteran in his attempt to reopen his 
claim, it has been satisfied.  

The last final decision is the February 1983 decision of the 
RO that denied service connection for residuals of an acute 
injury to the head, with right temporomandibular joint pain.  
The veteran was notified of this decision in a letter dated 
in March 1983.  He did not appeal that decision and the 
decision became final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1982).  The basis of that decision 
was that residuals of a right temporomandibular joint injury 
were not found on a recent VA examination, and as such there 
was no current disability. 

Subsequent to the March 1983 RO decision, the veteran has 
submitted essentially only his service dental records.  While 
these records were not on file at the time of the prior 
decision, they are not new and material within the meaning of 
38 C.F.R. § 3.159 because they are cumulative of evidence 
previously of record.  The service medical records note 
injury to the temporomandibular joint.  The dental records 
also note the same injury to the temporomandibular joint.  
They do not, however, add anything to the content of the 
service medical records, and as such they are cumulative.  
Because they are cumulative, these records cannot be 
considered "new and material."  The information regarding 
the injury to right temporomandibular joint was already on 
record at the time of the February 1983 rating decision.  
Other evidence submitted subsequent to the February 1983 
rating decision was is not relevant to the matter of whether 
the veteran has residuals of a right temporomandibular joint 
injury.  

The Board notes that the veteran's primary claim seems to be 
one of dental trauma, which has not been the subject of a 
rating decision.  See INTRODUCTION, supra.  However, insofar 
as he may also be claiming that he has current residuals of a 
right temporomandibular joint injury, this would merely 
duplicate his earlier assertions.  In this regard, the Board 
notes that the record does not reflect that the veteran 
possesses a recognized degree of medical knowledge that would 
render his opinions on medical diagnoses or etiology 
competent.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993) 
(lay assertions of medical causation cannot service as the 
predicate to reopen a claim under § 5108); see also Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992) (Court held that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).  In sum, the evidence received subsequent to 
the March 1983 denial consists primarily of cumulative 
evidence that is not new.  As such, it is not new and 
material and the veteran's claim is not reopened.  38 
U.S.C.A. 5108, 7105(c). 


ORDER

No new and material evidence sufficient to warrant reopening 
a claim of entitlement to service connection for residuals of 
a right temporomandibular joint injury has been submitted.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

